     Case 1:12-cv-01333-NONE-SKO Document 26 Filed 11/13/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JESSE PRITCHETT,                                 No. 1:12-cv-1333-SKO (HC)
12                       Petitioner,                   ORDER DIRECTING CLERK OF COURT
                                                       TO ASSIGN DISTRICT JUDGE
13
             v.                                        FINDINGS AND RECOMMENDATION
14                                                     TO GRANT PETITIONER’S MOTION TO
                                                       REOPEN THE CASE
15    AUDREY KING, Executive Director,
                                                       [Doc. 24]
16                       Respondent.
17

18
            Petitioner is committed pursuant to the Sexual Violent Predator Act (“SVPA”) and is
19
     proceeding pro se with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. On
20
     November 1, 2013, the District Court abstained from the exercise of jurisdiction pursuant to
21
     Younger v. Harris, 401 U.S. 37, 40-45 (1971), and dismissed the petition without prejudice. (Doc.
22
     22.) Judgment was entered the same date, and the case was closed. (Doc. 23.)
23
            On October 15, 2020, Petitioner filed the instant motion to reopen the case. (Doc. 24.)
24
     Petitioner states that state proceedings have concluded. He notes that the California Court of
25
     Appeal affirmed judgment of commitment on July 23, 2020, and the California Supreme Court
26
     denied review on September 30, 2020. (Doc. 24.) Petitioner asks that the Court address the
27

28
                                                       1
     Case 1:12-cv-01333-NONE-SKO Document 26 Filed 11/13/20 Page 2 of 3


 1   merits of his remaining claim.1 Insofar as state proceedings have now concluded, and in the

 2   interest of judicial efficiency, the Court will recommend that the case be reopened for

 3   consideration of the remaining claim. The Court notes that Respondent briefed the claim on the

 4   merits in its answer of April 18, 2013. However, in light of the length of time that has passed

 5   since then, and case developments including the decisions rendered by the state courts on the

 6   issue, the Court will recommend that the parties be directed to provide supplemental briefing on

 7   the claim.

 8                                                     ORDER

 9            The Clerk of Court is DIRECTED to assign a new district judge to this case, as the district

10   court judge that was previously assigned to the case, District Judge Lawrence J. O’Neill, has

11   since retired.

12                                            RECOMMENDATION

13            The Court hereby RECOMMENDS that:

14            1) Petitioner’s motion to reopen the case be GRANTED;

15            2) The Clerk of Court be DIRECTED to REOPEN the case; and

16            3) The parties be DIRECTED to provide supplemental briefing on the sole remaining

17   claim.

18            This Findings and Recommendation is submitted to the United States District Court Judge

19   assigned to this case, pursuant to the provisions of 28 U.S.C. section 636 (b)(1)(B) and Rule 304

20   of the Local Rules of Practice for the United States District Court, Eastern District of California.
21            Within twenty-one (21) days after being served with a copy, any party may file written

22   objections with the Court. Such a document should be captioned “Objections to Magistrate

23   Judge’s Findings and Recommendation.” Replies to the Objections shall be served and filed

24   within ten (10) court days (plus three days if served by mail) after service of the Objections. The

25   Court will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C). The

26   ////
27
     1
      By order of the Court dated December 4, 2012, Grounds Two, Three, and Four were dismissed from the petition
28   without leave to amend, and the matter was ordered to proceed on the sole remaining claim. (Doc. 8.)
                                                             2
     Case 1:12-cv-01333-NONE-SKO Document 26 Filed 11/13/20 Page 3 of 3


 1   parties are advised that failure to file objections within the specified time may waive the right to

 2   appeal the Order of the District Court. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3
     IT IS SO ORDERED.
 4

 5   Dated:    November 12, 2020                                   /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
